PER CURIAM.
This action was brought by plaintiff to recover on the following promissory note:
“$2,000.00. San Jose, Feb. 4, 1888.
“Thirty days after date, for value received, we, jointly or severally, promise to pay Chas. Adams the sum of $2,000 (two thousand dollars), with interest thereon from date until payment at the rate of-per centum per annum, payable in thirty days, and, if not so paid, then to be added to, and become a part of, the principal, and bear a like interest; said principal and interest to be paid in United States gold coin only. If any interest on this note be not paid within a month after it becomes due, then the whole of the principal and interest shall, at the option of the payee, become and be immediately due and payable.
“A. D. FARNSWORTH.
“D. R. MARTIN.
“G. WENDT.”
*683The defendants, Martin and Wendt, in their answer, deny that they executed the note for value received, and aver that their signatures thereto were procured by fraudulent and false representations made to them by plaintiff and their co-defendant Farnsworth. It is further averred that plaintiff duly released them from all liability on said note, and that the same has been fully paid and discharged: Plaintiff had judgment against the defendants Martin and Wendt. Farnsworth, the other defendant, who was never served with process, made no appearance. From which judgment, and the order denying their motion for a new trial, the defendants Martin and Wendt appeal.
The court, in its decision, found that all the allegations of the complaint were true, and also found adversely to the defendants upon all of the defenses set up in their answer; and, as these findings are fully justified by the evidence, they will not, under the well-established rule of this court, be disturbed.
• It is claimed by appellants that the court erred in sustaining plaintiff’s objection to the following question, propounded on cross-examination by counsel for the defense to the defendants Martin and Wendt, while upon the stand as witnesses ■ for plaintiff, who introduced them as such solely for the purposes of proving the signatures to the note: “Q. State under what circumstances you signed that paper” (referring to the note in question). Conceding, for the purpose of this case only, that the court erred in making the ruling complained of, the error was cured by these witnesses subsequently testifying in their own behalf as to the circumstances under which they signed the note.
As the remaining errors complained of are either untenable or immaterial, it follows that the judgment and order should be affirmed, and it is so ordered.